USCA11 Case: 22-10061    Date Filed: 11/04/2022   Page: 1 of 10




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 22-10061
                 Non-Argument Calendar
                 ____________________

JUSTIN KRAGE,
AIDEN RENFROE,
OFFICER MARCUS BAKER,
JEREMY ROBINSON,
JESSE THOMPSON, et al.,
                                          Plaintiffs-Appellants,
versus
MACON BIBB COUNTY GEORGIA,
SHERIFF DAVID DAVIS,


                                        Defendants-Appellees,
USCA11 Case: 22-10061          Date Filed: 11/04/2022       Page: 2 of 10




2                        Opinion of the Court                    22-10061

BIBB COUNTY SHERIFFS OFFICE,


                                                              Defendant.


                      ____________________

            Appeal from the United States District Court
                for the Middle District of Georgia
               D.C. Docket No. 5:19-cv-00321-MTT
                     ____________________

Before LAGOA, BRASHER, and EDMONDSON, Circuit Judges.
PER CURIAM:
        Plaintiffs -- twenty sworn deputies with the Bibb County
Sheriff’s Office 1 -- appeal the district court’s grant of summary judg-
ment in favor of Bibb County Sheriff David Davis. Plaintiffs as-
serted against Sheriff Davis, in his official capacity, claims for viola-
tion of the Fair Labor Standards Act, 29 U.S.C. § 201 (“FLSA”). The
district court concluded that Sheriff Davis was entitled to Eleventh
Amendment immunity. No reversible error has been shown; we
affirm.
                                        I.


1 In 2014, Bibb County, Georgia, and the City of Macon consolidated to form
a new unified government: Macon-Bibb County. The name of the Sheriff’s
Office, however, remains “Bibb County Sheriff’s Office.”
USCA11 Case: 22-10061            Date Filed: 11/04/2022        Page: 3 of 10




22-10061                  Opinion of the Court                               3

        Plaintiffs filed this civil action against Sheriff Davis, in his of-
ficial capacity, and against Macon-Bibb County, Georgia. Pertinent
to this appeal, Plaintiffs alleged that Sheriff Davis’s policy for com-
pensating deputies for on-call duty violated the FLSA. As part of
their official duties, each Plaintiff was required to spend some time
working “on call.” 2 Plaintiffs were paid only for on-call time spent
actually responding to calls and received no compensation merely
for being on call. Plaintiffs contend that -- under the FLSA -- they
are entitled to compensation for time spent “standing by” while on
call.
       The district court granted summary judgment in favor of
Sheriff Davis on Eleventh Amendment immunity grounds. In
making that ruling, the district court determined that Sheriff Davis
acted as an “arm of the State” when making compensation deci-
sions about on-call time. The district court also concluded that Ma-
con-Bibb County was entitled to summary judgment on Plaintiffs’
FLSA claims because the County was no “joint employer” within
the meaning of the FLSA. The district court then declined to




2 Rules governing the amount of time spent on-call, the required response
time, and other restricted activities while on call vary depending on the divi-
sion to which the deputy is assigned. Plaintiffs were employed as detectives
and investigators in different divisions of the Sheriff’s Office, including the
Traffic Fatality Unit, Criminal Investigations Division, Special Weapons and
Tactics Team, Special Investigations Unit, and Crime Scene Investigations-Fo-
rensics.
USCA11 Case: 22-10061             Date Filed: 11/04/2022         Page: 4 of 10




4                          Opinion of the Court                       22-10061

exercise supplemental jurisdiction over Plaintiffs’ state-law con-
tract claims. This appeal followed.3
                                           II.
       We review de novo a district court’s grant of Eleventh
Amendment immunity. See Pellitteri v. Prine, 776 F.3d 777, 779
(11th Cir. 2015).
       The Eleventh Amendment bars federal courts from enter-
taining suits against a state without the state’s consent. See Man-
ders v. Lee, 338 F.3d 1304, 1308 (11th Cir. 2003) (en banc). The
Eleventh Amendment applies not only to the State itself, but also
to a defendant who acts as an “arm of the State.” Id.
       We decide on a case-by-case basis whether a defendant acts
as an “arm of the State” for Eleventh Amendment immunity pur-
poses, focusing on “the particular function in which the defendant
was engaged when taking the actions out of which liability is as-
serted to arise.” Id. In Manders, we identified these four factors
that courts consider in deciding whether an entity acts as an “arm
of the State” when performing a particular function: “(1) how state
law defines the entity; (2) what degree of control the State main-
tains over the entity; (3) where the entity derives its funds; and (4)
who is responsible for judgments against the entity.” Id. at 1309.

3 Plaintiffs raise no challenge to the district court’s grant of summary judg-
ment in favor of Macon-Bibb County or to the district court’s dismissal with-
out prejudice of Plaintiffs’ state-law claims. These claims are thus not properly
before us on appeal.
USCA11 Case: 22-10061         Date Filed: 11/04/2022     Page: 5 of 10




22-10061                Opinion of the Court                          5

Whether a defendant entity is an “arm of the State” is a question of
federal law; but we look to state law to determine the relationship
between the entity, the State, and the county. Id.

       A. Particular Function

        As an initial matter, Plaintiffs challenge the way the district
court characterized the “particular function” examined in the dis-
trict court’s Eleventh-Amendment-immunity analysis. Plaintiffs
say the district court focused mistakenly on Sheriff Davis’s general
policy of requiring deputies to work on-call shifts, instead of focus-
ing on Sheriff Davis’s decision not to pay deputies for stand-by time
while on-call. We disagree.
        The language of the district court’s order makes clear that
the district judge understood that the “particular function” central
to the immunity determination was Sheriff Davis’s failure to pay
Plaintiffs for time spent on-call, waiting to be called in. The district
court considered properly whether Sheriff Davis acted as an “arm
of the State” when he carried out that particular function. That the
district court also discussed -- in the context of examining the sec-
ond Manders factor -- Sheriff Davis’s broader authority to establish
rules and restrictions governing on-call duty constitutes no error.
Sheriff Davis’s level of control over all aspects of his deputies’ on-
call duties and responsibilities informed the district court’s assess-
ment about the degree of control the State maintains over the per-
tinent function: Sheriff Davis’s decision about compensation for
on-call duty.
USCA11 Case: 22-10061         Date Filed: 11/04/2022      Page: 6 of 10




6                       Opinion of the Court                   22-10061


    B. First Factor: How State Law Defines the Entity

       The first Manders factor weighs in favor of immunity when
the authority to engage in the pertinent function is derived from
the State. See Pellitteri, 776 F.3d at 780. In Manders, we deter-
mined -- after an in-depth review of Georgia law -- that “sheriffs in
Georgia derive their power and duties from the State, are con-
trolled by the State, and counties cannot, and do not, delegate any
law enforcement power or duties to sheriffs.” Manders, 338 F.3d
at 1313. We stressed that a sheriff’s office operates as a constitu-
tional office “separate” and “independent” from the county and
from the county’s governing body. See id. at 1310, 1311, 1319.
       We have also observed that “Georgia’s Constitution . . . ex-
pressly prevents counties from controlling or affecting the sheriff’s
office or the personnel thereof.” See Pellitteri, 776 F.3d at 780 (em-
phasis added) (citing GA. CONST. art. IX, § 2, para. 1(c)(1)). In Pellit-
teri, we concluded that, under Georgia law, a sheriff’s authority to
employ personnel -- including making hiring and firing decisions --
is a power derived from the State. Id. (noting that “sheriffs alone
[have] the power to hire their deputies” and that such deputies are
“considered employees of the sheriff and not the County”).
       Guided by our decisions in Manders and in Pellitteri, we
conclude that Sheriff Davis’s authority to make employment deci-
sions about how his personnel are compensated for time spent on-
USCA11 Case: 22-10061         Date Filed: 11/04/2022      Page: 7 of 10




22-10061                Opinion of the Court                           7

call is a power derived from the State. Accordingly, this first factor
weighs in favor of immunity.

       C. Second Factor: Degree of Control Maintained by the
          State

       Under the second Manders factor, we consider whether
Georgia vests control over the pertinent function in the State or in
the county.
       We have said that “the State of Georgia exercises substantial
control over a sheriff’s personnel decisions, especially in the hiring
and firing of deputies.” See Pellitteri, 776 F.3d at 781. In reaching
that conclusion, we considered it significant that a sheriff makes
personnel decisions to help him carry out his own constitutional
duties: duties delegated to him by the State. See id. at 782; see also
Manders, 338 F.3d at 1313 (noting that Georgia sheriffs “directly
represent[] the sovereignty of the State and “perform[] state func-
tions for the sovereign in enforcing the laws and keeping the
peace”).
       Here, Sheriff Davis’s constitutional duty to enforce the laws
and to ensure public safety necessitated him having on-call deputies
available to respond to emergencies. Sheriff Davis maintained ex-
clusive control over the rules, restrictions, and requirements gov-
erning those on-call duties. Like the personnel decisions involved
in Pellitteri, Sheriff Davis’s policies relating to on-call duties -- in-
cluding his decision about how deputies would be compensated for
USCA11 Case: 22-10061        Date Filed: 11/04/2022      Page: 8 of 10




8                       Opinion of the Court                 22-10061

working on-call shifts -- thus derived from his State-delegated au-
thority.
        Georgia law also makes clear that the county had no degree
of control over Sheriff Davis’s compensation decisions. Georgia’s
Constitution provides expressly that Georgia counties have no leg-
islative power or authority over a sheriff’s office, including over the
“salaries thereof, or the personnel thereof.” See GA. CONST. art. IX,
§ 2, para. 1(c)(1).
       Against this background, the second Manders factor sup-
ports a finding that Sheriff Davis acted as an “arm of the State”
when he decided how his deputies would be paid for on-call time.

       D. Third Factor: Where the Entity Derives its Funds

        The third Manders factor -- which looks at the defendant en-
tity’s source of funding -- also cuts in favor of immunity for Sheriff
Davis. In assessing this factor in the context of Georgia sheriff’s
offices, we have recognized that Georgia counties “bear[] the major
burden of providing funds to the sheriff’s office, including the sala-
ries of the sheriff and his deputies.” See Pellitteri, 776 F.3d at 782;
Manders, 338 F.3d at 1323. Nevertheless, we have determined that
this factor still weighs in favor of immunity because the State of
Georgia requires counties to set the sheriff’s total budget and be-
cause counties are prohibited from dictating how the sheriff’s office
uses those funds. See Pellitteri, 776 F.3d at 782-83; Manders, 338
F.3d at 1323-24.
USCA11 Case: 22-10061         Date Filed: 11/04/2022      Page: 9 of 10




22-10061                Opinion of the Court                           9


       E. Fourth Factor: Liability for and Payment of Adverse
          Judgments


        The fourth Manders factor focuses on who is responsible for
adverse judgments against the entity. Here, nothing evidences --
and neither party contends -- that the State of Georgia would be
required to pay for an adverse judgment entered against Sheriff Da-
vis in his official capacity. This factors thus weighs against a finding
of Eleventh Amendment immunity. See Pellitteri, 776 F.3d at 783.
        On appeal, Plaintiffs urge us to treat this fourth factor as out-
come determinative. We rejected a similar argument in Pellitteri,
noting that “the presence of a state treasury drain is likely sufficient
but certainly not necessary for a finding of immunity.” See Pellit-
teri, 776 F.3d at 783 n.2; see also Manders, 338 F.3d at 1327 (“Never
has the Supreme Court required an actual drain on the state treas-
ury as a per se condition of Eleventh Amendment immunity.”). In
Pellitteri, we concluded that a sheriff was entitled to Eleventh
Amendment immunity when -- as in this case -- the first three Man-
ders factors weighed in favor of immunity, notwithstanding that
the State owed no liability for an adverse judgment against the
sheriff’s office. See Pellitteri, 776 F.3d at 783.
       Having considered the pertinent factors and guided by our
binding precedent in this area, we conclude that Sheriff Davis acted
as an “arm of the State” when he decided how deputies would be
compensated for on-call time. Plaintiffs’ FLSA claims against
USCA11 Case: 22-10061      Date Filed: 11/04/2022   Page: 10 of 10




10                    Opinion of the Court               22-10061

Sheriff Davis in his official capacity are thus barred by Eleventh
Amendment immunity. We affirm the district court’s grant of
summary judgment in favor of Sheriff Davis.
      AFFIRMED.